DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claim listing filed on 12/1/20 has been entered; no amendments are indicated. Claims 1-31 are pending.

Election/Restrictions
Applicants' election without traverse of Invention II, claims 25-30, in the reply filed on 12/1/10 is acknowledged. Claims 1-24 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 25-30 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
(1) The title of the invention is not descriptive because it is directed to a method of treating multiple myeloma, but the elected invention is directed to a method of selling an anti-CD38 antibody or composition thereof. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Methods of Selling an Anti-CD38 Antibody”.
(2) The disclosure is objected to because it contains four instances of embedded hyperlinks (browser-executable code) at page 1, line 28; page 2, line 5; page 2, lines 11-11; and page 11, line 25. Applicant is required to delete the embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
Appropriate correction is required.

Claim Objections
Claims 25-30 are objected to because of the following informalities:

The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darzalex (daratumumab): EPAR summary for the public, May 2016, 3 pages as printed, published by the European Medicines Agency, no author listed (hereafter "Darzalex summary"). The earliest date to which the instant application claims priority is 4/3/18.
Claims 25 and 26 each encompass a method of selling daratumumab (which is an antibody that specifically recognizes CD38) comprising placing the antibody into the stream of commerce with a package insert that contains instructions for safe and effective treatment of patients with newly diagnosed multiple myeloma who are ineligible for ASCT (autologous stem cell transplantation) using the antibody, bortezomib, melphalan and prednisone. 
MPEP 2111.05 provides guidance for consideration of claim limitations directed to printed matter. As stated therein:
The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010). 

In the instant case, the package insert is distinguished from a prior art package insert only by the content of information; specifically, instructions for the use of the antibody offered for sale. As such, the package insert limitation is considered printed matter. Furthermore, this package insert is not functionally related to the associated physical substrate, because it does not perform any function with respect to the antibody to which it is associated. This is in accord with the following example given in MPEP 2111.05, "For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals". As such, the instructions on the package insert are owed no patentable weight with respect to the prior art.
The Darzalex summary teaches that Darzalex is another name for daratumumab, and comes with a "package leaflet" (page 1). The Darzalex summary further teaches that "The European Commission granted a marketing authorization valid throughout the European Union for Darzalex on 20 May 2016" (page 3), and twice refers to "the company that markets Darzalex" (pages 2 and 3). The terms "selling" and "placing … into the stream of commerce" are not provided with a limiting definition by the instant 
Claims 27 and 28 each encompass a method with the same limitations as described above for claims 25 and 26, except that the antibody is comprised by a pharmaceutical composition. The instant specification does not provide a limiting definition of the term "pharmaceutical composition", and is thus broadly interpreted as encompassing any composition of matter comprising the antibody. Furthermore, the instant specification specifically includes solid forms among the examples of pharmaceutical composition (e.g., ¶ 72, published application). The Darzalex summary further teaches that daratumumab comes as "a concentrate to be made into a solution for infusion (drip) into a vein" (pg 1), which meets the limitation of a composition for pharmaceutical use; i.e., a "pharmaceutical composition" as recited in claim 27. As such, the teachings of the Darzalex summary also anticipate claims 27 and 28.
Claims 29 and 30 each encompass a method with the same limitations as described above for claims 25 and 26, except that method is a method of "offering for sale" as opposed to a method of "selling". The instant specification does not provide a definition of the term "offering for sale", and (as above for "selling") is interpreted as encompassing bringing a product to the market; i.e., marketing a product, such as the Darzalex summary teaches for daratumumab. Thus, the teachings of the Darzalex summary also anticipate claims 29 and 30. 

	Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646